Citation Nr: 1505303	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 2002, for the award of a 10 percent disability evaluation for recurrent tendonitis, with cartilage loss of the left knee.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

(The issues of entitlement to an increased evaluation for limitation of extension, left knee strain, both prior to and since December 27, 2013; and entitlement to an initial evaluation in excess of 10 percent for limitation of extension, right knee patellar tendonitis with cartilage loss are addressed in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty January 1971 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  On his substantive appeal forms filed in December 2013 and July 2014, the Veteran requested that a hearing before the Board be scheduled for him at the RO.

Accordingly, the case is remanded for the following action:  

The RO must schedule the Veteran for hearing before the Board to be held at the RO, according to the date of his original request for such a hearing.  The Veteran and his attorney must be provided appropriate advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

